DETAILED ACTION
Claims 1-30 are considered in this office action. Claims 1-30 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4-9, 10, 11, 14-19, 20, 21 and 24-30  are rejected under 35 U.S.C. 103 as being unpatentable over Arbeit  in view of Kugelmass (US2014/0316616) and herein after will be referred as Kugelmass.

Regarding Claim 1, Kugelmass teaches a flight planning system for selecting an unmanned aerial vehicle (UAV), to navigate according to a flight pattern (Para [0058] : “ The second method S200 can then identify the area of interest (i.e., the ground area), select one or more UAVs capable of imaging the area of interest at the selected resolution of accuracy, “),
Kugelmass also teaches a data store storing configuration information associated with multiple UAVs available for an aerial inspection of an area to be inspected ( Fig. 2 ; S100 Fleet No. N25171;172,173,174).
Kugelmass determine, from amongst the multiple UAVs, a UAV configured to perform the aerial inspection of the area according to the flight pattern based on the configuration information within the data store (Para [0058] : “The second method S200 can then identify the area of interest (i.e., the ground area), select one or more UAVs capable of imaging the area of interest at the selected resolution of accuracy, set a flight altitude for the selected UAV(s), generate a flight path over the area of interest for each of the UAV(s),”). 
flight planning system 302 in more detail, it may include one or more processors 310, which may have a particular type or architecture, chosen as appropriate for particular implementations. The processors 310 may couple to one or more bus systems 312 that are chosen for compatibility with the processors 310. [0032] The flight planning systems 302 may include one or more instances of computer-readable storage media 314, which couple to the bus systems 312. The bus systems may enable the processors 310 to read code and/or data to/from the computer-readable storage media 314. The media 314 may represent storage elements implemented using any suitable technology, including but not limited to semiconductors, magnetic materials, optics, or the like. The media 314 may include memory components, whether classified as RAM, ROM, flash, or other types, and may also represent hard disk drives.)
determine a geofence boundary for an area to be inspected by the UAV, wherein flight operations of the UAV in the area are limited to locations within the geofence (Para [0037] and also Fig 4 B : “FIG. 4B also depicts a search area boundary 403. The search area boundary 403 can be entered into a control system by a UAV controller 403. For example, if the topographical map 400 is depicted on a touchscreen display of the control system, a UAV controller can enter the search area boundary 403 by drawing the search area boundary on the touchscreen over the topographical map. The search area boundary 403 can also be entered into a control system in an number of other ways, such as by entering coordinates of the corners of the search area boundary 403, by entering headings and distances of each of the sides of the search area boundary 403, and the like. After the search area boundary 403 has been entered into the 403 on the topographical map 400, as shown in FIG. 4B”); 

determine a flight pattern that minimizes a distance travelled by the UAV within the area according to the geofence boundary, the flight pattern including a plurality of inspection legs being substantially parallel to one another, in which adjacent inspection legs  throughout the flight pattern are separated, by a particular width wherein at least a first set of two adjacent inspection legs are to be traversed in the same direction by the UAV, wherein each inspection leg is associated with the UAV performing an aerial inspection of the area along the inspection leg and direct the UAV autonomously navigate along each inspection leg according to the determined flight pattern ( Para [0055] and Fig 7B “the control system can take into account a minimum turn radius of a UAV when creating the flight path 705. Referring to FIG. 7A, the waypoint 706 b is not located in the search region immediately next to the no-fly zone 707. The location of waypoint 706 b may be determined such that, based on the minimum turn rate of the UAV, the UAV can fly from the waypoint 706 b to the waypoint 706 c without entering the no-fly zone 707. FIG. 7B depicts a portion of the topographical map 700 showing a closer view of waypoints 706 a-706 c. In the flight path 705 between waypoint 706 b and waypoint 706 c, the flight path 705 makes several turns, keeping within the minimum turn rate of the UAV, to avoid the no-fly zone 707.” :  Here keeping the minimum turn rate is inherently equates to minimize the distance traveled by the UAV within the inspection area).

    PNG
    media_image1.png
    706
    989
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Arbeit to incorporate the teachings of Kugelmass to include a flight planning system for selecting an unmanned aerial vehicle (UAV), to navigate according to a flight pattern a data store storing configuration information associated with multiple UAVs available for an aerial inspection of an area to be inspected ,determine, from amongst the multiple UAVs, a UAV configured to perform the aerial inspection of the area according to the flight pattern based on the configuration information within the data store. Doing so would more effectively inspect the selected area. 

Similarly Claims 11 and 21 are rejected on the same rational as Claim 1 above is.

Regarding Claim 4, Arbeit teaches the flight planning system of claim 1, the operations further comprising: determining a navigation order for each inspection leg (Fig 7B as displayed above: 
Similarly Claims 14 and 24 are rejected on the same rational as Claim 4 above is.

Regarding Claim 5, Arbeit teaches the system of claim 1. 
Arbeit teaches the flight pattern includes a plurality of curved sections connecting the respective inspection legs, the sections constrained by a minimum turning radius of the UAV used for the inspection (Para [0055] Line 8-13 and also see fig 7B : “FIG. 7B depicts a portion of the topographical map 700 showing a closer view of waypoints 706 a-706 c. In the flight path 705 between waypoint 706 b and waypoint 706 c, the flight path 705 makes several turns, keeping within the minimum turn rate of the UAV, to avoid the no-fly zone 707”).

Similarly Claims 15 and 25 are rejected on the same rational.

Regarding Claim 6, Arbeit teaches the flight planning system of claim 1. Arbeit also teaches the operations further comprising: navigating the UAV along a first inspection leg in a first direction to an end of the first inspection leg; navigating the UAV to a third inspection leg, the third inspection leg being non- adjacent to the first inspection leg; navigating the UAV in a second direction opposite the first direction along the third inspection leg and to an end of the third inspection leg; and navigating the UAV to the second inspection leg, and navigating the UAV along the second inspection leg and to an end of the second inspection leg in the same direction as the first direction (Fig 7B).
Similarly Claims 16 and 26 are rejected on the same rational as Claim 6 above is.

Regarding Claim 7, Arbeit teaches the flight planning system of claim 1. Arbeit implicitly  teaches, wherein determining a flight pattern comprises: a first inspection leg for navigation by the UAV to be flown in a first direction along the first inspection leg; a curved segment at the end of the first inspection leg connecting the first inspection leg to a fourth inspection leg, the fourth leg to be flown in a second direction opposite the first direction; a curved segment at the end of the fourth inspection leg connecting the fourth inspection leg to a second inspection leg, the second inspection leg to be flown in the first direction; a curved segment at the end of the second inspection leg connecting the second inspection leg to a fifth inspection leg, the fifth inspection leg to be flow in the second direction; and a curved segment at the end of the fifth inspection leg connecting the fifth inspection leg to a third inspection leg, the third inspection leg to be flow in the first direction; wherein the second inspection leg is disposed between the first and the third inspection legs, the third inspection leg is disposed between the second and the fourth inspection legs, and the fourth inspection leg is disposed between the third and the fifth inspection legs (Fig 7B as displayed above: here you can see the curved portion at the end of one leg to connect another leg).

Similarly Claims 17 and 27 are rejected on the same rational as Claim 7 above is.

Regarding Claim 8, Arbeit teaches the flight planning system of claim 1. Arbeit also teaches wherein the flight pattern further comprises at least a second set of two adjacent inspection legs that are to be traversed in an opposite direction than the first set (Fig 7B).
Similarly Claims 18 and 28 are rejected on the same rational.

Regarding Claim 9, Arbeit teaches the flight planning system of claim 1. Arbeit also teaches wherein the flight pattern includes the UAV performing from a take-off location a flight to an enroute spiral to orient the UAV along a direction of an initial leg of the flight pattern (Fig 7B).

Similarly Claims 19 and 29 are rejected on the same rational.


Regarding Claim 10, Arbeit teaches the flight planning system of claim 1. Arbeit may not expressly teaches determine the particular width between inspection legs based on the configuration information of the UAV, and a ground sampling distance for images to be obtained by the UAV.
Kugelmass teaches the operations further comprising: determining the particular width between inspection legs based on configuration information of the UAV, and a ground sampling distance for images to be obtained by the UAV (Para [0078] Line 1-10 : “Block S230 can also account for imaging capabilities of the UAV selected or allocated for the mission when generating the flight path, such as zoom, focus, resolution, sharpness, image quality, and/or image range capabilities of the UAV. For example, Block S230 can receive a flight altitude from Block S240, define a target spacing between legs (i.e., linear paths) of the flight path based on a ground area that can be imaged (without significant optical aberration) by a camera within the UAV at the target altitude, and generate the flight path accordingly”).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Arbeit to incorporate the teachings of Kugelmass to include the operations further comprising: determining the particular width between inspection legs based on configuration information of the UAV, and a ground sampling distance for images to be obtained by the UAV. Doing so would more effectively inspect the selected area. 

Similarly Claims 20 and 30 are rejected on the same rational.

Claims 2, 3  12-13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arbeit in view of Brown et al. (US2016/0327959) and herein after will be referred as Brown.

Regarding Claim 2, Arbeit teaches the system of claim 1. 
Arbeit teaches determining the navigation order of each inspection leg based on a minimum turning radius associated with the selected UAV (Para [0055] Line 1-3 : “the control system can take into account a minimum turn radius of a UAV when creating the flight path 705. Referring to FIG. 7A, the waypoint 706 b is not located in the search region immediately next to the no-fly zone 707. The location of waypoint 706 b may be determined such that, based on the minimum turn rate of the UAV, the UAV can fly from the waypoint 706 b to the waypoint 706 c without entering the no-fly zone 707”).

 Brown teaches  receive from a user device in communication with the flight planning system a selection of the UAV for an inspection area (Fig 5 Step # 504).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Arbeit to incorporate the teachings of Brown to include determining the navigation order of each inspection leg based on a minimum turning radius associated with the selected UAV. Doing so would more effectively inspect the selected area. 
	
Similarly Claims 12 and 22 are rejected on the same rational.

Regarding Claim 3, Arbeit teaches the flight planning system of claim 1. 


It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Arbeit to incorporate the teachings of Brown to include the UAV is configured to obtain sensor data of the area while the UAV navigates along each inspection leg according to the flight pattern. Doing so would more effectively inspect the selected area and obtain the data of the selected area. 
Similarly Claims 13 and 23 are rejected on the same rational.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
The applicant’s amendments changed the scope of invention and the examiner introduces new ground of rejection. Now the amendment independents Claims 1, 11 and 21 is being rejection by Arbeit in view of Kugelmass. Kugelmass in Para [0058] and Fig 2 clearly teaches storing information of multiple UAVs and selecting one of the UAV. According to Kugelmas, the second method S200 can then identify the area of interest (i.e., the ground area), select one or more UAVs capable of imaging the area of interest at the selected resolution of accuracy, set a flight altitude for the selected UAV(s), generate a flight path over the area of interest for each of the UAV(s), and then queue the mission for later execution according to the user-entered imaging requirements. Once the mission is completed by the UAV(s), the second method S200 can collect the images captured by the UAV(s) and automatically assemble these images into a geospatial visual map that meets the parameters (e.g., resolution, time accuracy, position accuracy, geographic coordinate system) elected by the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668